NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL ROCCA,                                  No.    17-56841

                Plaintiff-Appellee,             D.C. No.
                                                8:16-cv-00891-AG-DFM
 v.

VIP PLAZA INVESTMENT, INC.,                     MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                             Submitted May 14, 2019**
                               Pasadena, California

Before: NGUYEN and OWENS, Circuit Judges, and ANTOON,*** District Judge.

      Defendant VIP Plaza Investment, Inc., (VIP Plaza) appeals from the district

court’s order granting attorneys’ fees and costs to Plaintiff Michael Rocca after he



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable John Antoon II, United States District Judge for the
Middle District of Florida, sitting by designation.
prevailed at summary judgment in his ADA lawsuit arising from VIP Plaza’s

maintenance of access barriers at its shopping center. As the parties are familiar

with the facts, we do not recount them here. We affirm.

      To establish standing in a lawsuit seeking injunctive relief, “a plaintiff must

show that he is under threat of suffering ‘injury in fact’ that is concrete and

particularized; the threat must be actual and imminent, not conjectural or

hypothetical; it must be fairly traceable to the challenged action of the defendant;

and it must be likely that a favorable judicial decision will prevent or redress the

injury.” Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009). VIP Plaza

argues that Rocca failed to show that the threat of future injury was imminent

because Rocca “was not likely to revisit [the shopping center] nor had any such

intentions.” However, Rocca declared that he “intend[s] to return to the [shopping

center].” VIP Plaza does not dispute, or even address, Rocca’s declaration.

Therefore, Rocca has established that the threat of future injury was imminent. See

Chapman v. Pier 1 Imps. (U.S.), 631 F.3d 939, 953 (9th Cir. 2011) (en banc) (“The

threat of repeated injury in the future is ‘real and immediate’ so long as the

encountered barriers either deter him from returning or continue to exist at a place

of public accommodation to which he intends to return.”).

      In one sentence, VIP Plaza also contends that the district court should not

have awarded attorneys’ fees to Rocca. But VIP Plaza waived its challenge to the


                                           2
attorneys’ fees award because a “bare assertion of an issue does not preserve a

claim.” Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003).

      AFFIRMED.




                                         3